UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-2503



STAN LABER,

                                              Plaintiff - Appellant,

          versus


DONALD RUMSFELD, United States Secretary of
Defense,

                                               Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-03-170-A)


Submitted:    April 30, 2004                  Decided:   May 21, 2004


Before WIDENER, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stan Laber, Appellant Pro Se.    Steven E. Gordon, OFFICE OF THE
UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Stan Laber appeals the district court’s order granting

summary     judgement    to    the    Defendant    on    Laber’s   employment

discrimination action.        We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.       See Laber v. Rumsfeld, No. CA-03-170-A (E.D.

Va. Oct. 8, 2003).        We dispense with oral argument because the

facts   and    legal   contentions    are     adequately   presented    in   the

materials     before    the   court   and     argument   would   not   aid   the

decisional process.



                                                                       AFFIRMED




                                      - 2 -